FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                          August 9, 2018
                         _________________________________
                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court
JOAN E. FARR,

      Plaintiff - Appellant,

v.                                                         No. 18-3041
                                                  (D.C. No. 2:16-CV-02180-CM)
DARYL DAVIS; DENNIS MOON;                                    (D. Kan.)
DEANN COOTE; JOHN PATRICK
HALL; HUCKLEBERRY
HOMEOWNERS ASSOCIATION,

      Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before BACHARACH, MURPHY, and MORITZ, Circuit Judges.
                 _________________________________

      Proceeding pro se,1 Joan Farr appeals the district court’s order granting

summary judgment on her 42 U.S.C. § 1983 claim in favor of the Huckleberry

Homeowners Association and its board members (collectively, HOA). She also




      *
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument wouldn’t materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment isn’t binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. But it may be cited for its persuasive value. See Fed. R. App. P. 32.1; 10th
Cir. R. 32.1.
       1
         We construe pro se pleadings liberally, but we won’t act as Farr’s advocate.
See French v. Adams Cty. Det. Ctr., 379 F.3d 1158, 1159 (10th Cir. 2004).
challenges the district court’s order denying her motion for reconsideration. We

affirm.

                                      Background

      Farr and the HOA have been embroiled in a series of disagreements for much

of the past two decades, the details of which aren’t strictly relevant here. Tensions

reached a boiling point in June 2015, when the Sedgwick County Sheriff’s Office

attempted to serve an arrest warrant on Farr’s son for violating a no-contact order

with his ex-spouse. Specifically, Farr says that approximately eight members of the

Sherriff’s Office surrounded her home, guns drawn, and banged on her doors

demanding that her son exit the home. Farr then brought this action against the HOA,

alleging that the HOA violated her constitutional rights by conspiring with the

Sherriff’s Office to arrest her son without probable cause in retaliation for certain

protected First Amendment activity. She also alleged state-law claims for conversion

and intentional infliction of emotional distress.2

      After the close of discovery, Farr and the HOA each moved for summary

judgment. The district court granted summary judgment in favor of the HOA and

denied Farr’s motion as moot. It then declined to exercise supplemental jurisdiction

over the remaining state-law claims. Farr filed a motion for reconsideration, which




      2
         Farr actually alleged a federal conversion claim below. Here, she concedes
that she mistakenly asserted a federal conversion claim and instead asks that we
interpret that federal claim as a state conversion claim. For purposes of this appeal,
we assume Farr raised a state conversion claim below.
                                            2
the district court denied. It also denied Farr’s request for permission to proceed in

forma pauperis (IFP) on appeal.

                                          Analysis

       We review de novo the district court’s order granting summary judgment and

draw all reasonable inferences in favor of Farr as the non-moving party. See Doe v.

City of Albuquerque, 667 F.3d 1111, 1122 (10th Cir. 2012). Summary judgment is

appropriate if “there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

       To state a § 1983 claim, a plaintiff must show “the deprivation of [a federal]

right by a person acting under color of state law.” Wittner v. Banner Health, 720 F.3d

770, 773 (10th Cir. 2013); see also § 1983. In determining whether a nominally

private person or entity acted under color of state law, we employ one of four tests:

(1) nexus, (2) symbiotic relationship, (3) joint action, or (4) public function. See

Gallagher v. Neil Young Freedom Concert, 49 F.3d 1442, 1447 (10th Cir. 1995). The

joint-action test applies when a plaintiff alleges, as Farr does in this case, that “state

officials and private parties have acted in concert in effecting a particular deprivation

of constitutional rights.” Id. at 1453.

       Here, the district court not only found that Farr failed to present any evidence

that the Sherriff’s Office acted in concert with the HOA when it attempted to arrest

Farr’s son, the evidence was to the contrary. In particular, the district court cited a

report from the Sherriff’s Office indicating that the ex-spouse informed the Sherriff’s



                                             3
Office that Farr’s son violated a no-contact order. Notably, that report didn’t even

reference the HOA.

      Farr contends the district court overlooked evidence showing that (1) the

Sherriff’s Office lacked probable cause for her son’s arrest warrant, (2) the HOA

harbored a vendetta against her, and (3) an HOA official was acquainted with certain

officials in the Sherriff’s Office. And she says this circumstantial evidence shows

that it “was obvious” the HOA and the Sheriff’s Office willfully acted together

against her and her family. Aplt. Br. 5.

      We disagree. Even assuming the Sherriff’s Office lacked probable cause, Farr

must show the HOA had some involvement in issuing the arrest warrant. And no

reasonable jury could infer the existence of a conspiracy between the Sherriff’s

Office and the HOA from the mere facts that Farr experienced conflicts with the

HOA in the past and there was some acquaintance between officials from the HOA

and the Sheriff’s Office. As such, the district court properly granted summary

judgment in favor of the HOA on Farr’s § 1983 claim and properly denied her motion

for reconsideration.

      Moreover, Farr fails to challenge the district court’s refusal to exercise

supplemental jurisdiction over her state-law claims. See Exum v. U.S. Olympic

Comm., 389 F.3d 1130, 1138 (10th Cir. 2004) (explaining that when a district court

dismisses federal-law claims, it “may decline to exercise supplemental jurisdiction

over” remaining state-law claims). Thus, she has waived any argument that the

district court abused its discretion in doing so. See United States v. Almaraz, 306

                                           4
F.3d 1031, 1041 (10th Cir. 2002) (explaining that “arguments not briefed on appeal

are waived”).

      Accordingly, we affirm the district court’s orders granting summary judgment

in favor of the HOA and denying Farr’s motion for reconsideration. As a final matter,

we deny Farr’s request to proceed IFP because she has sufficient assets to pay the

filing fees on appeal. See Treff v. Galetka, 74 F.3d 191, 197 (10th Cir. 1996).




                                             Entered for the Court


                                             Nancy L. Moritz
                                             Circuit Judge




                                            5